Exhibit 10.37

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 13, 2004, entered into by and among the lenders identified on the
signature pages hereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), WELLS FARGO FOOTHILL, INC., a
California corporation (“WFF”), as the arranger and administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, “Agent”), and INFOCUS CORPORATION, an Oregon corporation (“Borrower”).

 

RECITALS

 

A.                                   Borrower and WFF, in its capacity as Agent
and a Lender, previously entered into that certain Credit Agreement dated as of
October 25, 2004 (as amended by that First Amendment to Credit Agreement,
Security Agreement and Waiver, dated as of December 3, 2004, entered into by and
among the Borrower and WFF, in its capacity as Agent and a Lender, collectively,
the “Credit Agreement”), pursuant to which the Lenders have made certain loans
and financial accommodations available to Borrower.  Terms used herein without
definition shall have the meanings ascribed to them in the Credit Agreement.

 

B.                                     Borrower intends to enter into that
certain Shareholders Agreement (the “Shareholders Agreement”) by and among
Borrower, a subsidiary of Borrower to be formed under the laws of the Cayman
Islands (“InFocus Cayman”), TCL Corporation, a company organized under the laws
of the People’s Republic of China (“TCL”), TCL Optoelectronic Tech (Shenzhen)
Co., Ltd., a limited liability company organized under the laws of the People’s
Republic of China (“TCL Optoelectronic”), pursuant to which, among other things,
InFocus Cayman and TCL Optoelectronic shall establish South Mountain
Technologies, Ltd., a limited liability company organized under the laws of the
Cayman Islands (the “JV Company”) as a joint venture owned 50% by InFocus Cayman
and 50% by TCL Optoelectronic (the “JV Investment”).

 

C.                                     Pursuant to the Shareholders Agreement,
Borrower intends to enter into a Technology License Agreement (the “License
Agreement” and together with the Shareholders Agreement and any other document
related thereto, collectively, the “JV Investment Documents”) with JV Company,
pursuant to which, among other things, Borrower shall license certain
intellectual property to the JV Company.

 

D.                                    Borrower has requested that Agent and the
Lender Group (i) waive the requirement that Borrower shall have Excess
Availability plus Qualified Cash of $25,000,000 (y) for the 30 consecutive day
period immediately prior to giving effect to an Investment permitted under
clause (g) of the defined term “Permitted Investments” and (z) immediately after
giving effect to such Investment (the “Liquidity Test”), (ii) permit Borrower to
enter into the License Agreement and (iii) amend the Credit Agreement on the
terms and conditions set forth herein.

 

E.                                      Borrower is entering into this Amendment
with the understanding and agreement that, except as specifically provided
herein, none of Agent’s and Lender Group’s rights or remedies as set forth in
the Credit Agreement is being waived or modified by the terms of this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                                       Amendments to Credit Agreement.

 

(a)                                  The following shall be added to the
definition of “Permitted Dispositions” as set forth in Schedule 1.1 of the
Credit Agreement:

 

--------------------------------------------------------------------------------


 

“(f)                              the licensing of patents, trademarks,
copyrights and other intellectual property rights as evidenced in that certain
Technology License Agreement, in the form provided to and approved by Agent,
without any amendments, supplements, waivers or modifications, entered into by
and between the Borrower and South Mountain Technologies, Ltd., a limited
liability company organized under the laws of the Cayman Islands.”

 

(b)                                 Schedule 5.2 to the Credit Agreement is
hereby amended by adding the following item thereto:

 

as soon as available, but in any event within 30 days after the end of each
fiscal quarter during each of Borrower’s fiscal years

(o)  an Inventory channel report of the Borrower reflecting the Inventory sold
to customers.

 

(c)                                  Schedule 5.3 of the Credit Agreement, the
form of which is attached to this Amendment as Schedule 5.3, is replaced by
Schedule 5.3 hereto.

 

2.                                       Additional Agreements.  Notwithstanding
the terms of clause (g) of the defined term “Permitted Investments” set forth in
the Credit Agreement, Borrower shall be permitted to (a) make up to $1,500,000
of the JV Investment so long as such Investment is made prior to January 31,
2005 and (b) subject to the limits set forth in such clause (g) of the
definition of “Permitted Investments”, shall be permitted to make an additional
Investment in respect of the JV Investment upon Agent’s receipt of (i) a copy of
the final JV Investment Documents, each in form and substance satisfactory to
Agent and (ii) to the extent there are any updates thereto, updated copies of
the Projections and projections for the JV Company as presented to the Board of
Directors of the JV Company, each in form and substance (including as to scope
and underlying assumption) satisfactory to Agent.  Nothing contained herein
shall be deemed to increase the amount of Investments permitted to be made by
the Borrower pursuant to the aforementioned clause (g) of the defined term
“Permitted Investments.”

 

3.                                       Waiver of the Liquidity Test.  The
Lender Group hereby waives enforcement of the Liquidity Test only for the period
commencing as of the date hereof and ending on January 14, 2005; provided,
however, nothing herein shall be deemed a waiver with respect to any other
failure of Borrower to comply fully with the provisions set forth in the defined
term of “Permitted Investments”, Section 6.12 of the Credit Agreement (as
amended or modified by this Amendment) and any other provision of the Loan
Documents (as amended or modified by this Amendment).  This waiver shall be
effective only with respect to the specific JV Investment, and in no event shall
this waiver be deemed to be a waiver of enforcement of the Lender Group’s
 rights with respect to any other provision set forth in the Loan Documents (as
amended or modified by this Amendment).  Nothing contained in this Amendment nor
any communications between Borrower and Lender Group or Agent shall be a waiver
of any rights or remedies Lender Group has or may have against Borrower, except
as specifically provided herein.  Except as specifically provided herein, Agent
and Lender Group hereby reserve and preserve all of their rights and remedies
against Borrower under the Credit Agreement and the other Loan Documents.

 

4.                                       Effectiveness of this Amendment.  Agent
must have received the following items, in form and content acceptable to Agent,
before this Amendment, and the waivers provided for herein, are effective.

 

(a)                                  Amendment; Acknowledgements and Releases. 
This Amendment fully executed in a sufficient number of counterparts for
distribution to all parties.

 

(b)                                 All Documents and Legal Matters.  All other
documents and legal matters in connection with the transactions contemplated by
this Amendment shall have been delivered or executed or recorded.

 

2

--------------------------------------------------------------------------------


 

5.                                       Representations and Warranties. 
Borrower represents and warrants as follows:

 

(a)                                  Authority.  Borrower has the requisite
corporate power and authority to execute and deliver this Amendment, and to
perform its obligations hereunder and under the Loan Documents (as amended or
modified hereby) to which it is a party.  The execution, delivery and
performance by Borrower of this Amendment have been duly approved by all
necessary corporate action and no other corporate proceedings are necessary to
consummate such transactions.

 

(b)                                 Enforceability.  This Amendment has been
duly executed and delivered by Borrower.  This Amendment and each Financing
Agreement (as amended or modified hereby) is the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, and is in full force and effect.

 

(c)                                  Representations and Warranties.  The
representations and warranties contained in each Loan Document (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof) are correct on and as of the date
hereof as though made on and as of the date hereof.

 

(d)                                 Due Execution.  The execution, delivery and
performance of this Amendment are within the power of Borrower, have been duly
authorized by all necessary corporate action, have received all necessary
governmental approval, if any, and do not contravene any law or any contractual
restrictions binding on Borrower.

 

(e)                                  No Default.  After giving effect to the
waivers contained in this Amendment, no event has occurred and is continuing
that constitutes an Event of Default.

 

6.                                       Choice of Law.  The validity of this
Amendment, its construction, interpretation and enforcement, the rights of the
parties hereunder, shall be determined under, governed by, and construed in
accordance with the internal laws of the State of New York governing contracts
only to be performed in that State.

 

7.                                       Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties and separate
counterparts, each of which when so executed and delivered, shall be deemed an
original, and all of which, when taken together, shall constitute one and the
same instrument.  Delivery of an executed counterpart of a signature page to
this Amendment by telefacsimile shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

8.                                       Reference to and Effect on the Loan
Documents.

 

(a)                                  Upon and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

(b)                                 Except as specifically amended above, the
Credit Agreement and all other Loan Documents, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed and
shall constitute the legal, valid, binding and enforceable obligations of
Borrower to the Lender Group.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Agent  and Lender Group under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

(d)                                 To the extent that any terms and conditions
in any of the Loan Documents shall contradict or be in conflict with any terms
or conditions of the Credit Agreement, after giving effect to this Amendment,
such terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified or amended
hereby.

 

3

--------------------------------------------------------------------------------


 

9.                                       Ratification.  Borrower hereby
restates, ratifies and reaffirms each and every term and condition set forth in
the Credit Agreement, as amended hereby, and the Loan Documents effective as of
the date hereof.

 

10.                                 Estoppel.  To induce Agent and Lender Group
to enter into this Amendment and to continue to make advances to Borrower under
the Credit Agreement, Borrower hereby acknowledges and agrees that, as of the
date hereof, there exists no right of offset, defense, counterclaim or objection
in favor of Borrower as against any Lender with respect to the Obligations.

 

11.                                 Integration.  This Amendment, together with
the other Loan Documents, incorporates all negotiations of the parties hereto
with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

 

12.                                 Severability.  In case any provision in this
Amendment shall be invalid, illegal or unenforceable, such provision shall be
severable from the remainder of this Amendment and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

13.                                 Submission of Amendment.  The submission of
this Amendment to the parties or their agents or attorneys for review or
signature does not constitute a commitment by Agent or Lender Group to waive any
of their rights and remedies under the Loan Documents, and this Amendment shall
have no binding force or effect until all of the conditions to the effectiveness
of this Amendment have been satisfied as set forth herein.

 

[Signature Page to Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

 

INFOCUS CORPORATION,

 

an Oregon corporation

 

 

 

 

 

By:

/s/Michael Yonker

 

 

Name: Michael Yonker

 

Title: Chief Financial Officer

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,

 

a California corporation, as Agent and a Lender

 

 

 

 

 

By:

/s/ Todd Nakamoto

 

 

Name: Todd Nakamoto

 

Title: Vice President

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 5.3

 

Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth set forth below at the following times in form
satisfactory to Agent:

 

as soon as available, but in any event within 30 days after the end of each
month during each of Borrower’s fiscal years

 

(a)  an unaudited consolidated balance sheet, income statement, and statement of
cash flow covering Borrower’s and its Subsidiaries’ operations during such
period,

(b)  a Compliance Certificate, and

(c)  a company prepared consolidated and consolidating balance sheet, income
statement, and statement of cash flow covering South Mountain Technologies,
Ltd., a limited liability company organized under the laws of the Cayman
Islands, and its Subsidiaries.

 

 

 

as soon as available, but in any event within 45 days after the end of each
fiscal quarter during each of Borrower’s fiscal years

 

(d)  an unaudited consolidated and consolidating balance sheet, income
statement, and statement of cash flow covering Borrower’s and its Subsidiaries’
operations during such period, and

(e)  a Compliance Certificate.

 

 

 

as soon as available, but in any event within 90 days after the end of each of
Borrower’s fiscal years

 

(f) consolidated and consolidating financial statements of Borrower and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or (C)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 6.16), by such accountants to have been prepared
in accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management),


(g)  consolidated and consolidating financial statements of South Mountain
Technologies, Ltd., a limited liability company organized under the laws of the
Cayman Islands, and its Subsidiaries (if any), for each of its fiscal years
beginning with its fiscal year ending 2005, audited by independent certified
public accountants reasonably acceptable to Agent and certified, without any
qualifications (including any qualification or exception as to the scope of such
audit), by such accountants to have been prepared in accordance with GAAP (such
audited financial statements to include a balance sheet, income statement, and
statement of cash flow and, if prepared, such accountants’ letter to
management), and


(h)  a Compliance Certificate.

 

 

 

as soon as available, but in any event within 15 days prior to the start of each
of Borrower’s fiscal years,

 

(i)  copies of Borrower’s Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming 2 years, year by year, and for the forthcoming
fiscal year, on a quarterly basis, certified by the chief financial officer of
Borrower as being such officer’s good faith estimate of the financial
performance of Borrower during the period covered thereby.

 

 

 

as soon as available, but

 

(j)  copies of the projections for South Mountain Technologies, Ltd., a limited
liability

 

6

--------------------------------------------------------------------------------


 

in any event within 30 days after the end of each fiscal quarter,

 

company organized under the laws of the Cayman Islands, and its Subsidiaries in
form and substance (including as to scope and underlying assumptions)
satisfactory to Agent, in its Permitted Discretion, for the forthcoming four
quarters, on a quarterly basis.

 

 

 

if and when filed by Borrower,

 

(k)  Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

(l)  any other filings made by Borrower with the SEC, and

(m)  any other information that is provided by Borrower to its shareholders
generally.

 

 

 

promptly, but in any event within 5 days after Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,

 

(n)  notice of such event or condition and a statement of the curative action
that Borrower proposes to take with respect thereto.

 

 

 

promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Borrower or any of its
Subsidiaries,

 

(o)  notice of all actions, suits, or proceedings brought by or against Borrower
or any of its Subsidiaries before any Governmental Authority which reasonably
could be expected to result in a Material Adverse Change.

 

 

 

upon the request of Agent,

 

(p)  any other information reasonably requested relating to the financial
condition of Borrower or its Subsidiaries.

 

7

--------------------------------------------------------------------------------